TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00210-CR


John McCoy, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW OF BURNET COUNTY

NO. M-16537, HONORABLE WILLIAM R. SAVAGE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was due August 8, 2003.  Appellant's retained attorney, Mr. Eddie
G. Shell, did not respond to this Court's notice that the brief is overdue.
The trial court is ordered to conduct a hearing to determine whether appellant desires
to prosecute this appeal, whether appellant is indigent, and, if he is not indigent, whether retained
counsel has abandoned the appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate
findings and recommendations.  If appellant desires to prosecute the appeal but is indigent, the court
shall appoint substitute counsel who will effectively represent appellant.  The record from this
hearing, including copies of all findings and orders and a transcription of the court reporter's notes,
shall be forwarded to the Clerk of this Court for filing no later than October 24, 2003.  Tex. R. App.
P. 38.8(b)(3), (4).
It is ordered September 25, 2003.

Before Justices Kidd, Patterson and Puryear
Do Not Publish